Case 5:20-cv-01053-AB-RAO Document 14 Filed 07/28/20 Page 1 of 1 Page ID #:32
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      ED CV 20-01053 DOC (RAO)                               Date:    July 28, 2020
 Title:         Jaime R. Sandoval v. Andrew Saul



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                        N/A
                  Deputy Clerk                                  Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                      N/A                                                   N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE RE: FAILURE TO
                        PROSECUTE

       On April 27, 2020, Plaintiff Jaime R. Sandoval (“Plaintiff”) filed a complaint challenging
the Commissioner of Social Security’s denial of his application for benefits. Dkt. No. 1. The case
was transferred to the Central District of California on May 15, 2020. Dkt. No. 5.

        On May 20, 2020, the Court issued an Order Re: Procedures in Social Security Appeal
(“Order”). Dkt. No. 10. The Order required Plaintiff to file a Proof of Service within thirty (30)
days of the date of the Order. Id. at 1. Plaintiff filed a deficient Proof of Service on June 24, 2020.
Dkt. No. 11. On July 9, 2020, Plaintiff was directed to file a proper Proof of Service. Dkt. No.
13. As of the date of this order, Plaintiff has not filed a Proof of Service.

        In light of the foregoing, IT IS HEREBY ORDERED that Plaintiff must show cause, in
writing, on or before August 11, 2020, why a Proof of Service has not been filed and why this
action should not be dismissed for failure to prosecute. Alternatively, Plaintiff may discharge this
order by filing a proper Proof of Service on or before this deadline.

       Failure to timely comply with this order will result in a recommendation that this
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

                                                                                                :
                                                                  Initials of Preparer          dl


CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                  Page 1 of 1
